           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ADARIUS HARRIS,
      Petitioner,
v.                                                 Case No. 1:17-cv-211-AW-HTC
MARK S. INCH,
     Respondent.
_______________________________/
                            ORDER OF DISMISSAL

      This Court has considered the magistrate judge’s report and recommendation

(ECF No. 44). No party has filed objections. The report and recommendation is

accepted and adopted as the Court’s opinion, Respondent’s motion to dismiss (ECF

No. 30) is GRANTED, and the petition for writ of habeas corpus (ECF No. 1) is

DISMISSED WITH PREJUDICE. The Clerk is directed to enter judgment stating,

“This case is dismissed with prejudice.” The Clerk is also directed to close the file.

A certificate of appealability is DENIED.

      SO ORDERED on September 3, 2019.

                                       s/ Allen Winsor
                                       United States District Judge
